Judgment, Supreme Court, Bronx County (Michael R. Sonberg, J.), rendered March 30, 2004, convicting defendant, after a jury trial, of resisting arrest, and sentencing him to a term of three years’ probation, unanimously affirmed.
There was sufficient evidence that the police were trying to effect an “authorized arrest” (Penal Law § 205.30), in that they had probable cause to arrest defendant. “Probable cause does not require . . . proof beyond a reasonable doubt” (People v Mercado, 68 NY2d 874, 877 [1986], cert denied 479 US 1095 [1987]). Furthermore, defendant could properly be convicted of resisting arrest even without being convicted of any underlying crime (see People v Thomas, 239 AD2d 246, 247 [1997], lv denied 90 NY2d 911 [1997]). Defendant’s remaining challenges to the sufficiency of the evidence are unpreserved (People v Gray, 86 NY2d 10 [1995]), and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
The court properly replaced a juror who, due to an emergency visit to the dentist, would not be available within two hours of the time set by the court for the trial to resume (see People v Jeanty, 94 NY2d 507 [2000]).
The record establishes that defendant received effective assistance of counsel under both the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Concur—Saxe, J.P., Marlow, Williams, Sweeny and Catterson, JJ.